Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if the base claim no longer rejected under USC 112b and rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 15 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claim 16 is allowable because of dependency.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
Claims 1, 3-4, 6-16 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 1 is indefinite for respectively reciting “wherein when the connector is mated with the adapter: in the locked position, a portion of the lock is configured to overlap the bendable adapter catch to inhibit the bendable adapter catch from bending outward; and in the unlocked position, the lock is positioned to permit the bendable adapter catch to bend outwardly” as such limitation is not taught in any portion of the specification and appears to be mere narrative by the applicant to overcome the cited prior art rather than the limitations that are disclosed in the specification and further as narrated by the applicant in the remarks and arguments the main limitations such as tab is argued in the applicant’s remarks but is  missing from the claim.  The applicant is 

Response to Argument
	
Applicant’s argument filed on 12/28/2020 have been fully considered but the new limitations included in the claims are not in the specification and thus are rejected under USC 112b as being indefinite/vague (see arguments above).

      Applicant is kindly advised to appropriately narrow the scope of the invention such as by including the allowable subject matter of claim 15 into the base claim in order to allow the case. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883